Order reversed on the facts as to the defendant Davis, with costs, and motion denied, with ten dollars costs, upon the ground that a question of fact was presented as to the negligence of this defendant and the verdict is amply supported by the evidence. Order affirmed as to the defendant Light, with costs, upon the ground that the finding of the jury which exonerated this defendant from negligence is against the weight of the evidence. All concur. Present — Sears, P. J., Crouch, Edgcomb, Thompson and Crosby, JJ.